EXHIBIT 10.5

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

by and between

 

CORPORACIÓN NOVAVISIÓN, S. de R.L. de C.V.

 

and

 

GRUPO GALAXY MEXICANA, S. de R.L. de C.V.

 

Dated as of October 8, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page


--------------------------------------------------------------------------------

ARTICLE I Definitions

   1        Section 1.1    Definitions    1        Section 1.2    Interpretation
and Construction of Terms    3

ARTICLE II Purchase and Sale

   4        Section 2.1    Purchase and Sale of Subscriber List    4       
Section 2.2    Taxes    4

ARTICLE III Representations and Warranties

   5        Section 3.1    Representations and Warranties of All Parties    5  
     Section 3.2    Representations and Warranties of Galaxy Mexico.    6

ARTICLE IV Indemnification

   6        Section 4.1    Indemnification    6        Section 4.2    Procedure
for Indemnification    7

ARTICLE V Miscellaneous

   8        Section 5.1    Notice    8        Section 5.2    Waiver, Amendment,
etc.    9        Section 5.3    Binding Agreement; Assignment; No Third Party
Beneficiaries    9        Section 5.4    Governing Law; Dispute Resolution;
Equitable Relief    10        Section 5.5    Severability    11        Section
5.6    Table of Contents; Headings    11        Section 5.7    Counterparts   
11        Section 5.8    Entire Agreement    11        Section 5.9    Further
Assurances    11        Section 5.10    Survival of Rights, Duties and
Obligations    11        Section 5.11    Costs and Expenses    11        Section
5.12    Public Announcements    12

 



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

PURCHASE AND SALE AGREEMENT, dated as of October 8, 2004 (this “Agreement”), by
and among Corporación Novavisión, S. de R.L. de C.V., a Mexican limited
liability company with variable capital (“Novavisión”) and Grupo Galaxy
Mexicana, S. de R.L. de C.V., a Mexican limited liability company with variable
capital (“Galaxy Mexico”). As used herein, defined terms for each of the Parties
shall include each Party’s respective successors and permitted assigns.
Capitalized terms used herein but not defined upon first usage have the meanings
given to them in Article I hereof.

 

RECITALS

 

WHEREAS, based upon the operating results, financial condition, and prospects of
Galaxy Mexico, the company’s partners have concluded that Galaxy Mexico is a
failing business without a viable future and have announced their intention to
cease funding Galaxy Mexico;

 

WHEREAS, in view of the insolvency of Galaxy Mexico without further funding from
its partners, Galaxy Mexico has determined to discontinue its operations;

 

WHEREAS, the Parties wish to permit DTH subscribers of Galaxy Mexico to obtain,
at their election, an alternative DTH service as a result of Galaxy Mexico’s
discontinuation of operations; and

 

WHEREAS, the Parties hereto desire to enter into certain transactions in
accordance with the terms of this Agreement;

 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, each of the parties
hereto agrees as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1 Definitions. As used herein, the following terms shall have the
meanings set forth below:

 

“Active Subscriber” means an active Subscriber of Galaxy Mexico (excluding VIP,
commercial, program provider and pre-paid subscribers) that: (i) as of September
30, 2004, was not more than 58 days past due in the payment of any Subscription
Charges then due in accordance with policies and procedures of Galaxy Mexico
previously disclosed to Novavisión, and (ii) is identified on the Subscriber
List.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, through one or more intermediaries, controlling, controlled by or
under common control with such Person (it being understood that Innova Holdings,
S. de R.L. de C.V., Innova, S. de R.L. de C.V. and their respective subsidiaries
shall be deemed not to be Affiliates of any partner of such entities or their
respective Affiliates).

 

“Business Day” means any day on which banking institutions in New York City and
Mexico City are not authorized or obligated by law to close.

 

“Dispute” shall have the meaning set forth in Section 2.1(c)(iii).

 

“DTH Business” means any business or enterprise which owns or operates a
direct-to-home satellite system which transmits multiple television channels via
satellite directly to integrated decoders/receivers operated by end-viewers in a
manner that allows end-viewers to access television channels to which they
subscribe (whether on a tiered, a la carte or pay-per-view basis), provided that
the following shall not, on its own, be deemed to be DTH Businesses for the
purposes of this Agreement: (a) the ownership or operation of one or more
satellites or satellite transponders; (b) the provision of satellite transponder
services to any Person or Persons; (c) the ownership or operation of one or more
Internet services, sites or portals; (d) the ownership or operation of one or
more television channels or other television programming services, whether or
not they are provided to one or more direct-to-home satellite systems; and (e)
the ownership or operation of any means of distributing or delivering television
channels or other television programming signals other than through a
direct-to-home satellite system which transmits multiple television channels as
provided above.

 

“Galaxy Mexico” means Grupo Galaxy Mexicana, S. de R.L. de C.V., a Mexican
limited liability company with variable capital, and its successors and
permitted assigns.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Indemnified Party” shall have the meaning set forth in Section 4.1.

 

“Indemnifying Party” shall have the meaning set forth in Section 4.2(a).

 

“Losses” means any liabilities (including all interest and expenses together
with any tax thereon), obligations, losses, actual, consequential and punitive
damages, fines, penalties, claims, actions, suits, judgments or amounts paid in
settlement, of any nature or kind, including all costs, expenses and
disbursements (including cost of investigation by, and reasonable attorneys’,
accountants’ and expert witnesses’ fees and expenses payable to, third parties).

 

“Non-Qualifying Subscriber” means an Active Subscriber that, as of September 30,
2004: (i) had been an active Subscriber of Galaxy Mexico for not more than 14
months and (ii) was thirty (30) or more days past due in the payment of any
Subscriber Charges then due in accordance with the existing policies and
procedures of Galaxy Mexico.

 

- 2 -



--------------------------------------------------------------------------------

“Notes” shall have the meaning set forth in Section 2.1(b).

 

“Novavisión” means Corporación Novavisión, S. de R.L. de C.V., a Mexican limited
liability company with variable capital, and its successors and permitted
assigns.

 

“Party” means each of Novavisión and Galaxy Mexico.

 

“Person” means any individual, corporation, partnership, limited liability
company, trust, joint stock company, business trust, unincorporated association,
joint venture, Governmental Authority or other entity of any nature whatsoever.

 

“Process Agent” shall have the meaning set forth in Section 5.4(b).

 

“Qualifying Subscriber” means an Active Subscriber that is not a Non-Qualifying
Subscriber.

 

“Subscriber” means, with respect to a DTH Business, a residential subscriber of
the satellite television service offered by such DTH Business, determined in
accordance with the policies and procedures of such DTH Business as in effect
from time to time.

 

“Subscriber List” means the list of Active Subscribers of Galaxy Mexico as of
September 30, 2004, including the supporting records and data accessible through
Galaxy Mexico’s subscribers management system, which list Galaxy Mexico is being
delivered to Novavisión contemporaneously herewith.

 

“Subscription Charges” means, with respect to a DTH Business, all subscription
fees and other charges (including, without limitation, those relating to IRD
rentals, membership, insurance, reactivation, smart cards, magazines,
pay-per-view and special events) required to be paid by Subscribers in
accordance with the policies and procedures of such DTH Business and the
subscription plan for which such Subscriber has contracted (excluding any
pay-per-view and magazine charges that are the subject of a good faith billing
dispute).

 

Section 1.2 Interpretation and Construction of Terms. The definitions in Section
1.1 shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed to be references to Articles, Sections, Exhibits and Schedules
to this Agreement unless the context shall otherwise require. The table of
contents and headings are inserted for convenience of reference only and are not
intended to be a part of or affect the meaning or interpretation of this
Agreement. Unless the context shall otherwise require, any reference to any
agreement or other instrument or statute or regulation is to such agreement,
instrument, statute or regulation as amended and supplemented from time to time
(and, in the case of a statute or regulation, to any successor provision). Any
reference in this Agreement to a “day” or a number of “days” (without the
explicit qualification of “Business”) shall be interpreted as a reference to a
calendar day or number of calendar days. If any action or notice is to be taken
or given on or by a particular calendar day, and such calendar day is not a
Business Day, then such action or notice shall be deferred until, or may be
taken or given, on the next Business Day.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE II

 

PURCHASE AND SALE

 

Section 2.1 Purchase and Sale of Subscriber List.

 

Upon the terms and subject to the conditions set forth in this Agreement and to
the filing with the “Comisión Federal de Competencia” of Mexico (the “Filing”),
Galaxy Mexico hereby transfers and sells to Novavisión and Novavisión hereby
accepts, all of Galaxy Mexico’s right, title and interest in, to and under the
Subscriber List. The purchase price payable by Novavisión to Galaxy Mexico for
the Subscriber List shall be payable by delivering to Galaxy Mexio two duly
executed promissory notes in the original principal amount of Ps.144,112,485.47,
and Ps.476,999,719.53, respectively (the “Notes”).

 

Section 2.2 Taxes.

 

(a) Novavisión shall pay to Galaxy Mexico in cash the corresponding value added
tax imposed by Mexico or any political subdivision or taxing authority thereof
or therein with respect to the transfer and sale of the Subscriber List at the
time when Novavisión pays in cash the agreed upon consideration for the transfer
and sale of the Subscriber List; provided, however, that if prior to the actual
payment of such agreed upon consideration, Galaxy Mexico sells, assigns or
otherwise transfers a Note to a third party in accordance with Section 11 of the
Note, then Novavision shall pay to Galaxy Mexico in cash such corresponding
value added tax on the date of such sale, assignment or other transfer in
accordance with Article 1-B of the Value Added Tax Law as in effect on such
date.

 

(b) Novavisión and Galaxy Mexico agree that no portion of the agreed upon
consideration for the transfer and sale of the Subscriber List shall be treated
as interest for any Mexican tax purposes.

 

(c) Each of Galaxy Mexico and Novavisión shall be responsible for its own income
tax liabilities arising out of, relating to or resulting from the transfer and
sale of the Subscriber List.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Representations and Warranties of Both Parties. Each Party to this
Agreement represents and warrants to the other Party as follows:

 

(a) Due Incorporation. Such Party is duly incorporated or otherwise duly
organized and validly existing under the laws of the jurisdiction of its
incorporation or organization and has the power and lawful authority to own its
assets and properties and to carry on its business as now conducted.

 

(b) Power; Authority; Execution; Delivery; Enforceability. Such Party has the
full right, power and authority and has obtained all corporate or similar
approvals required to enter into, execute and deliver this Agreement and to
perform fully such Party’s obligations hereunder. This Agreement has been duly
executed and delivered by such Party and, assuming the due execution and
delivery by the other Party hereto, constitutes the valid and binding obligation
of such Party, enforceable in accordance with its terms, except as (i) such
enforceability may be limited by bankruptcy, insolvency, reorganization or
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) the availability of equitable remedies may be limited by
equitable principles of general applicability. Each Party has delivered to the
other Party a certificate of the Secretary of such Party and each Affiliate
thereof required to take any action or execute any agreement or instrument in
connection with the transactions contemplated by this Agreement: (i) attaching
and certifying as to the accuracy of the charter and bylaws or similar governing
documents of such Party or Affiliate, and (ii) attaching and certifying as to
the full force and effect of resolutions adopted by the board of directors or
shareholders of such Party or Affiliate, evidencing the authority of such Party
or Affiliate to execute any agreement or instrument or take any other action
contemplated by this Agreement.

 

(c) Consents. No approval or consent of, or registration with or notification
to, any Governmental Authority or of any other Person is required in connection
with the execution and delivery by such Party of this Agreement and the
consummation and performance by such Party of the transactions contemplated
hereby, except for the Filing and except such consents and approvals and
registrations and notifications already obtained or made which if not obtained
or made would not materially impair such Party’s ability to perform its
obligations under this Agreement or reasonably be expected to have a material
adverse effect on the financial position of such Party.

 

(d) No Conflicts. The execution and delivery of this Agreement, the consummation
of the transactions contemplated hereunder and the performance by such Party of
this Agreement in accordance with its terms and conditions does not conflict
with or result in the breach or violation of any of the terms or conditions of,
or constitute (or with notice or lapse of time or both would constitute) a
default under, (i) the Certificate of Incorporation, By-laws or documents
analogous to the foregoing documents of such Party, (ii) any instrument,
contract or

 

- 5 -



--------------------------------------------------------------------------------

other agreement to which such Party is a party or by or to which it or its
assets or properties are bound or subject, or (iii) any statute or any
regulation, order, judgment or decree of any Governmental Authority, except
conflicts, breaches or violations as to which requisite waivers or consents have
been obtained or which would not, individually or in the aggregate, materially
impair such Party’s ability to perform its obligations under this Agreement or
reasonably be expected to have a material adverse effect on the financial
positions of such Party.

 

(e) Litigation. (i) As of the date hereof, there are no actions, suits,
proceedings or, to the actual knowledge of such Party, investigations pending
or, to the knowledge of such Party, threatened against or affecting such Party
or the Affiliates of such Party or their respective properties, assets or
businesses in any court or before or by any governmental department, board,
agency or instrumentality or arbitrator which would, if adversely determined
(or, in the case of an investigation could lead to any action, suit or
proceeding, which if adversely determined) reasonably be expected to materially
impair such Party’s ability to perform its obligations under this Agreement, and
(ii) such Party or the Affiliates of such Party have not received any currently
effective notice of any default, and such Party and the Affiliates of such Party
are not in default, under any applicable order, writ, injunction, decree,
permit, determination or award of any court, any governmental department, board,
agency or instrumentality or arbitrator which would reasonably be expected to
materially impair such Party’s ability to perform its obligations under this
Agreement.

 

Section 3.2 Representations and Warranties of Galaxy Mexico. Galaxy Mexico
represents and warrants to Novavisión as follows:

 

(a) Subscriber Information. The Subscriber List contains (i) a true, complete
and correct list of all Active Subscribers (including the name, address and
other contact information for each Active Subscriber and a breakdown of
Qualifying Subscribers and Non-Qualifying Subscribers), and (ii) to Galaxy
Mexico’s knowledge, an accurate description of all existing promotion, retention
or discount programs or arrangements available to Active Subscribers and
identifies each Active Subscriber participating or eligible to participate in
such programs or arrangements.

 

(b) Accuracy of Information. The information set forth in the Filing with
respect to Galaxy Mexico is true, complete and correct in all material respects.

 

ARTICLE IV

 

INDEMNIFICATION

 

Section 4.1 Indemnification. Each Party will indemnify, defend and hold harmless
the other Party, such other Party’s Affiliates, and the officers, directors,
employees, shareholders, partners, members, agents and representatives of such
other Party and such other Party’s Affiliates, from and against any and all
Losses arising out of, resulting from or relating to

 

- 6 -



--------------------------------------------------------------------------------

(i) any breach by such Party of a representation or warranty contained herein,
or (ii) any failure by such Party to perform any agreement or covenant contained
herein, except to the extent such performance is prevented or impeded by the
other Party’s willful misconduct, in which case such other Party shall be
responsible for such misconduct.

 

Section 4.2 Procedure for Indemnification.

 

(a) For purposes of this Article IV, any Person entitled to indemnification is
referred to as an “Indemnified Party”, and any Person liable to indemnify an
Indemnified Party shall be known as an “Indemnifying Party.” The Indemnified
Party shall notify the Indemnifying Party as soon as practicable after the
Indemnified Party receives notice of or otherwise has actual knowledge of such
claim, and shall provide to the Indemnifying Party as soon thereafter as
practicable all information and documentation necessary to support and verify
the claim being asserted, and the Indemnifying Party shall be given access to
all books and records in the possession or control of the Indemnified Party
which the Indemnifying Party reasonably determines to be related to such claim.

 

(b) Promptly after receipt by an Indemnified Party of notice of the commencement
by any third party of any action, suit or proceeding which might result in the
Indemnifying Party becoming obligated to indemnify or make any other payment to
the Indemnified Party under this Article IV, the Indemnified Party shall, if a
claim in respect thereof is to be made against the Indemnifying Party, notify
the Indemnifying Party promptly in writing of the commencement thereof. The
failure of the Indemnified Party to so notify the Indemnifying Party shall not
relieve the Indemnifying Party from any liability which it may have on account
of this indemnification or otherwise, except to the extent that the Indemnifying
Party is materially prejudiced thereby. The Indemnifying Party shall have the
right, within thirty (30) days after being so notified, to assume the defense of
such litigation or proceeding with counsel reasonably satisfactory to the
Indemnified Party. In any such litigation or proceeding the defense of which has
been assumed by the Indemnifying Party, the Indemnified Party shall have the
right to participate therein and retain its own counsel at its own expense,
provided that such Indemnified Party’s counsel shall be retained at the
Indemnifying Party’s expense if (i) the Indemnified Party and the Indemnifying
Party so agree or (ii) the named parties to any such litigation or proceeding
(including any impleaded parties) include both the Indemnified Party and the
Indemnifying Party and representation of both the Indemnified Party and the
Indemnifying Party by the same counsel would be inappropriate due to actual or
potential differing interests between them, provided further that in no event
shall an Indemnifying Party be obligated to pay for more than one firm of
counsel (in addition to any local counsel) for all such Indemnified Parties,
unless the representation of all Indemnified Parties by the same firm of counsel
would be inappropriate due to actual or potential differing interests between
them or each such Indemnified Party is named party to any such litigation or
proceeding. To the extent that the settlement of such an action or proceeding,
the defense of which has been assumed by the Indemnifying Party, involves
payment of money, the Indemnifying Party shall have the right, in consultation
with the Indemnified Party, to settle those aspects dealing only with the
payment of money. Notwithstanding the foregoing, in connection with any such
defense or settlement, the Indemnifying Party shall not enter into a consent
decree or any settlement involving injunctive or other non-monetary relief or
consent to

 

- 7 -



--------------------------------------------------------------------------------

an injunction or any settlement without the Indemnified Party’s written consent,
which consent shall not be unreasonably withheld. The Indemnified Party shall
cooperate, and shall use its reasonable efforts to cause its employees and the
employees of any of its respective Affiliates to cooperate with the Indemnifying
Party in the defense of any action, suit or proceeding assumed by the
Indemnifying Party.

 

(c) Each Indemnifying Party’s obligation under this Article IV shall not affect
the other Parties’ right to seek any other remedy upon a default by the
Indemnifying Party under this Agreement.

 

(d) All sums payable by the Indemnifying Party in accordance with this Article
IV shall be paid without any deduction, withholding, counterclaim or set-off.

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1 Notice. All notices and other communications required or permitted
hereunder shall be in writing, shall be deemed duly given upon actual receipt,
and shall be delivered (a) in person, (b) by registered or certified mail (air
mail if addressed to an address outside of the country in which mailed), postage
prepaid, return receipt requested, (c) by a generally recognized overnight
courier service which provides written acknowledgment by the addressee of
receipt, or (d) by facsimile or other generally accepted means of electronic
transmission (provided that a copy of any notice delivered pursuant to this
clause (d) shall also be sent pursuant to clause (b) or (c)), addressed as
follows:

 

(i) if to Novavisión, to:

 

Corporación Novavisión, S. de R.L. de C.V.

Insurgentes Sur No. 694

Del Valle C.P. 03100

Mexico, D.F.

Attention: Director Juridico

Telecopier: (52-55) 5448-4047

 

     with copies to:

 

Grupo Televisa, S.A.

Avenida Vasco de Quiroga 2000

Edificio A, Cuarto Piso

Colonia Santa Fe Zedec

01210 Mexico, D.F.

Attn: Juan S. Mijares Ortega, General Counsel

Telecopier: (52-55) 5261-2546

 

- 8 -



--------------------------------------------------------------------------------

Fried, Frank, Harris, Shriver & Jacobson, LLP

One New York Plaza

New York, New York 10004-1980

Attn: Joseph A. Stern, Esq.

Telecopier: (212) 859-8589

 

(ii) If to Galaxy Mexico, to:

 

Grupo Galaxy Mexicana, S. de R.L. de C.V.

Boulevard Manuel Avila Comacho

No. 1-101

Colonia Lomas de Chapultepec

11009 Mexico, D.F.

Mexico

Attn: General Manager

Telecopier: (52-55) 5279-8053

 

with copies to:

 

DIRECTV Latin America, LLC

1211 Avenue of the Americas

New York, NY 10036

Attn: General Counsel

Telecopier: (212) 462-5036

 

and

 

Gonzalez Calvillo, S.C.

Montes Urales No.632

Piso 3

Esq. Monte Pelvoux

Lomas de Chapultepec

11000 Mexico, D.F.

Mexico

Attn: Jorge Cervantes Trejo

Telecopier: (52-55) 5520-7671

 

or to such other addresses as may be specified by like notice to the other
parties.

 

Section 5.2 Waiver, Amendment, etc. This Agreement may not be amended or
supplemented, and no waivers of or consents to departures from the provisions
hereof shall be effective, unless set forth in a writing signed by, and
delivered to, all the Parties hereto. No failure or delay of any Party in
exercising any power or right under this Agreement will operate as a waiver
thereof, nor will any single or partial exercise of any right or power, or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof of the exercise of any other right or
power.

 

- 9 -



--------------------------------------------------------------------------------

Section 5.3 Binding Agreement; Assignment; No Third Party Beneficiaries. This
Agreement will be binding upon and inure to the benefit of the Parties hereto
and their successors and permitted assigns. Except as set forth herein and by
operation of law, no party to this Agreement may assign or delegate all or any
portion of its rights, obligations or liabilities under this Agreement without
the prior written consent of each other party to this Agreement. Nothing
expressed or implied herein is intended or will be construed to confer upon or
to give to any third party any rights or remedies by virtue hereof.

 

Section 5.4 Governing Law; Dispute Resolution; Equitable Relief.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York (regardless of the laws that might otherwise
govern under applicable principles of conflicts of law).

 

(b) Each Party to this Agreement irrevocably consents and agrees that any legal
action, suit or proceeding by it against any of the other Parties with respect
to its rights, obligations or liabilities under or arising out of or in
connection with this agreement shall be brought by such Party only in the United
States District Court for the Southern District of New York or, in the event
(but only in the event) such court does not have subject matter jurisdiction
over such action, suit or proceeding, in the courts of the State of New York
sitting in New York City, and each Party to this Agreement hereby irrevocably
accepts and submits to the jurisdiction of each of the aforesaid courts in
person and, with respect to any such action, suit or proceeding (including,
without limitation, claims for interim relief, counterclaims, actions with
multiple defendants and actions in which such party is implied). Each Party
hereto irrevocably and unconditionally waives any right that it may have to a
jury trial in any legal action, suit or proceeding with respect to, or arising
out of or in connection with this Agreement. Each of the Parties hereby
irrevocably designates CT Corporation System (the “Process Agent”), with an
office at 111 Eighth Avenue, New York, New York 10011, as its designee,
appointee and agent to receive, for and on its behalf service of process in such
jurisdiction in any legal action or proceedings with respect to this Agreement,
and such service shall be deemed complete upon delivery thereof to the Process
Agent, provided that in the case of any such service upon the Process Agent, the
Party effecting such service shall also deliver a copy thereof to the intended
recipient in the manner provided in Section 5.1. Each of the Parties shall take
all such action as may be necessary to continue said appointment in full force
and effect or to appoint another agent so that each Party will at all times have
an agent for service of process for the above purposes in New York, New York. In
the event of the transfer of all or substantially all of the assets and business
of the process agent to any other corporation by consolidation, merger, sale of
assets or otherwise, such other corporation shall be substituted hereunder for
the process agent with the same effect as if named herein in place of the
Process Agent. Each of the Parties further irrevocably consents to the service
of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered airmail, postage
prepaid, to such Party at its address set forth in this Agreement, such service
of process to be effective upon acknowledgment of receipt of such registered
mail. Nothing herein shall affect the right of any Party to serve process in any
other manner permitted by applicable laws. Each of the Parties expressly
acknowledges that the foregoing waiver is intended to be irrevocable under the
laws of the State of New York and of the United States of America.

 

- 10 -



--------------------------------------------------------------------------------

(c) Each Party hereto agrees that money damages would not be a sufficient remedy
for the other Parties hereto for any breach of this Agreement by it, and that in
additional to all other remedies the other Parties hereto may have, they shall
be entitled to specific performance and to injunctive or other equitable relief
as a remedy for any such breach. Each Party hereto agrees not to oppose the
granting of such relief in the event a court determines that such a breach has
occurred, and to waive any requirement for the securing or posting of any bond
in connection with such remedy.

 

Section 5.5 Severability. The invalidity or unenforceability of any provision
hereof in any jurisdiction will not affect the validity or enforceability of the
remainder hereof in that jurisdiction or the validity or enforceability of this
Agreement, including that provision, in any other jurisdiction. To the extent
permitted by applicable law, each Party hereto waives any provision of
applicable law that renders any provision hereof prohibited or unenforceable in
any respect. If any provision of this Agreement is held to be unenforceable for
any reason, it shall be adjusted rather than voided, if possible, in order to
achieve the intent of the parties to this Agreement to the extent possible.

 

Section 5.6 Table of Contents; Headings. The table of contents and the headings
in this Agreement are for convenience of reference only and will not affect the
construction of any provisions hereof.

 

Section 5.7 Counterparts. This Agreement may be executed in one or more
counterparts, each of which when so executed and delivered will be deemed an
original but all of which will constitute one and the same Agreement. Delivery
of an executed counterpart of a signature page to this Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

Section 5.8 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the Parties hereto in respect of the subject matter contained
herein, provided that this provision shall not abrogate any other written
agreement between the parties hereto executed simultaneously with this
Agreement. This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.

 

Section 5.9 Further Assurances. Each Party to this Agreement agrees to execute,
acknowledge, deliver, file and record such further certificates, amendments,
instruments, agreements and documents, and to do all such other acts and things,
as may be required by law or as may be necessary or advisable to carry out the
intent and purposes of this Agreement.

 

Section 5.10 Survival of Rights, Duties and Obligations. Dissolution or
termination of the Company for any cause shall not release any Party from any
liability which at the time of dissolution or termination had already accrued to
any other Party or which thereafter may accrue in respect of any act or omission
prior to such dissolution or termination.

 

- 11 -



--------------------------------------------------------------------------------

Section 5.11 Costs and Expenses. Each Party hereto shall bear its own fees and
expenses in connection with the negotiation, preparation, execution, delivery
and performance of this Agreement and any agreements, instruments or documents
executed or delivered in connection herewith, except as otherwise specifically
provided herein or therein.

 

Section 5.12 Public Announcements. Upon execution of this Agreement, the Parties
shall issue an agreed press release announcing the transactions contemplated by
this Agreement and the Ancillary Agreements. Except as required by law or
regulation or the requirements of applicable stock exchanges, no other public
disclosure or publicity concerning the subject matter hereof will be made
without the prior approval of each of the Parties.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CORPORACIÓN NOVAVISIÓN, S. de R.L. de C.V.

 

By:

 

/s/ Alexandre Moreira Penna da Silva

--------------------------------------------------------------------------------

Name:

  Alexandre Moreira Penna da Silva

Title:

  Attorney-in-Fact

By:

 

/s/ Carlos Ferreiro Rivas

--------------------------------------------------------------------------------

Name:

  Carlos Ferreiro Rivas

Title:

  Attorney-in-Fact

GRUPO GALAXY MEXICANA, S. de R.L. de C.V.

By:

 

/s/ Keith Suchy

--------------------------------------------------------------------------------

Name:

  Keith Suchy

Title:

  Senior Vice President-Finance

 

[Purchase and Sale Agreement]

 

- 13 -